DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-7, 10, 13-15, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 6, and 18, the limitation “each of the plurality of solder bumps and the plurality of protrusions includes an insulating material,” does not appear to have adequate support in the originally filed disclosure. Specifically, which the plurality of protrusions is disclosed as comprising an insulating material, the plurality of solder bumps is not. It is noted that, aside from the composition being solder, the disclosed solder bumps 11 are equated with electrodes (see e.g. [0046]) and are bonded to electrodes solder bumps 21 (see [0050]) via a reflow process (see e.g. [0059]). Each of these disclosures indicates the solder bumps are a conductive material and not an insulating material.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10, 13-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 18, the limitation “the plurality of solder bumps…includes an insulating material” is unclear as to how the solder bump can be both solder and an insulating material. For examination purposes the solder bumps are interpreted as comprising solder.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 4-7, 10, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0008764; herein “Lee”) in view of Hsieh et al. (US 2014/0319695; herein “Hsieh”).
Regarding claim 1, Lee teaches in Fig. 4A-B and related text a semiconductor device, comprising: 
a wiring board (PCB, see [0021]); and 
a chip-shaped semiconductor element (403, see [0027]) flip-chip mounted on the wiring board (see [0021]), wherein 
the chip-shaped semiconductor element includes a plurality of solder bumps (401 and 402, see [0026]-[0027]),
the surface faces the wiring board (see [0021]), 
each of the plurality of solder bumps insulating material (solder, see [0026]-[0027]),
a first set of solder bumps of the plurality of solder bumps (at least some of 401) is in a central region of the surface of the chip-shaped semiconductor element, 
a second set of solder bumps of the plurality of solder bumps (at least some of 402) is in a peripheral region of the surface of the chip-shaped semiconductor element, 
the peripheral region surrounds the central region, 
a size of each of the first set of solder bumps is larger than a size of each of the second set of solder bumps (e.g. diameter of 401 is larger than width of 402), Page 2 of 12Application No. 16/484,581 Reply to Office Action of February 10, 2021 and Advisory Action of April 8, 2021 
a density of the first set of solder bumps is higher than a density of second set of solder bumps (e.g. twelve 401 compared to four 402 over the area of the chip).
Lee does not disclose

each of the plurality of protrusions includes insulating material,
a first set of protrusions of the plurality of protrusions is in a central region of the surface of the chip-shaped semiconductor element, 
a second set of protrusions of the plurality of protrusions is in a peripheral region of the surface of the chip-shaped semiconductor element, 
a size of each of the first set of protrusions is larger than a size of each of the second set of protrusions, Page 2 of 12Application No. 16/484,581 Reply to Office Action of February 10, 2021 and Advisory Action of April 8, 2021 
a density of the first set of protrusions is higher than a density of second set of protrusions, and 
the wiring board includes an underfilling material.
In the same field of endeavor, Hsieh teaches in Figs. 5a-5c and related text a semiconductor device 
a plurality of protrusions (152b, see [0065]) on a surface of the chip-shaped semiconductor element (124, see [0066]),
each of the plurality of protrusions includes insulating material (see [0065]),
each protrusion of the plurality of protrusions surrounds a respective solder bump (168, see [0067]);
the wiring board (290, see [0174]) includes an underfilling material (298, see [0178]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee by having a plurality of protrusions including insulating material, each solder bump surrounded by one of the plurality of protrusions, in order to that can minimize the totality of stress issues imposed on insulating and conductive layers formed over the contact pads of a semiconductor die (see Hsieh [0013]). The limitations “a first set of protrusions of the plurality of protrusions is in a central region of the surface of the chip-shaped semiconductor element, a second set of protrusions of the plurality of protrusions is in a peripheral region of the surface of the chip-shaped semiconductor element, a size of each of the first set of protrusions is larger than a size of each of the second set of protrusions, Page 2 of 12Application No. 16/484,581Reply to Office Action of February 10, 2021 anda density of the first set of protrusions is higher than a density of second set of protrusions,” are therefore taught by the protrusions surrounding the solder bumps, as shown by Hsieh, in combination with the bumps having the relative dispositions, sizes, and densities shown by Lee. Further, it would have been obvious to modify the device of Lee by having the wiring board including an underfilling material in order to protect the semiconductor device from contaminants (see Hsieh [0178]).
Regarding claim 2, the combined device shows wherein a tip end of each protrusion of the plurality of protrusions (Hsieh: 152b) does not reach the wiring board in a state in which the chip-shaped semiconductor element is flip-chip mounted on the wirinq board (290).  
Regarding claim 4, the combined device shows wherein the underfilling material (Hsieh: 298) is applied non-selectively to the wiring board (290).  
Further, the limitation “the underfilling material is applied non-selectively to the wiring board,” claims recites a process, however the claim is directed to a product. Therefore this limitation is considered to be product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Note that the structure shown by the prior art (i.e. the 
Regarding claim 5, the combined device shows wherein the underfilling material (Hsieh: 290) has a flux function.  
It is the Examiner’s position that the limitation of a "has a flux function,” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 6, Lee in view of Hsieh teaches all of the claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 7, the combined device shows wherein a tip end of each protrusion of the plurality of protrusions (Hsieh: 152b) does not reach the wiring board in a state in which the chip-shaped semiconductor element is flip-chip mounted on the wirinq board (290).  
Regarding claim 10, the combined device shows wherein a gap between adjacent protrusions of the plurality of protrusions is across a region of the surface of the chip-shaped semiconductor element (Lee: see Fig. 4A).  
Regarding claim 13, the combined device shows wherein a shape of a first protrusion of the plurality of protrusions is different from a shape of a second protrusion of the plurality of protrusions (shape of solder bumps are different, see Lee Fig. 4A; protrusions surround solder bumps as taught by Hsieh).  
Regarding claim 14, the combined device shows wherein a height of a first protrusion of the plurality of protrusions is different from a heiqht of a second protrusion of the plurality of protrusions  (Lee: e.g. height of 401 versus height of 402, height measured left to right in Figs. 4A-B).  
Regarding claim 18, Lee in view of Hsieh teaches all of the claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hsieh, as applied to claim 1 above, and further in view of Migita et al. (US 2016/0276299; herein “Migita”).
Regarding claim 3, Lee as modified by Hsieh does not teach wherein each of a plurality of solder bumps on the wiring board fuses with a corresponding solder bump of the plurality of solder bumps on the chip-shaped semiconductor element.  
In the same field of endeavor, Migita teaches in Fig. 3A-B and related text each of a plurality of solder bumps (on a substrate) fuses with a corresponding solder bump of the plurality of solder bumps on the chip-shaped semiconductor element (163 on 11 fuses with 163 on 12, see [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and Hsieh by having each of a plurality of solder bumps on a substrate fusing with a corresponding solder bump of the plurality of solder bumps on the chip-shaped semiconductor element, as taught by Migita, in order to properly bond the two together (see Migita [0043]). Note that “each of a plurality of solder bumps on the wiring board fuses with a corresponding solder bump of the plurality of solder bumps on the chip-shaped semiconductor element” is therefore taught by the combination of the solder bumps fusing with corresponding solder bumps shown by Migita, and the substrate being a wiring board as shown by Lee.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hsieh, as applied to claim 6 above, and further in view of Nagai et al. (US 2010/0148812; herein “Nagai”).
Regarding claim 15, Lee as modified by Hsieh does not teach wherein each protrusion of the plurality of protrusions is smaller in shape with a distance from the surface of the chip-shaped semiconductor element.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and Hsieh by having each protrusion of the plurality of protrusions is smaller in shape with a distance from the surface of the chip-shaped semiconductor element, as taught by Nagai, in order to provide a protective layer formed by a different processing method. Furthermore, it would have been an obvious matter of design choice to the tapered shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hsieh, as applied to claim 6 above, and further in view of Huang et al. (US 2015/0137350; herein “Huang”).
Regarding claim 17, Lee as modified by Hsieh does not teach wherein the plurality of protrusions is asymmetrical.  
In the same field of endeavor Huang teaches in Fig. 20 and related text a plurality of protrusions (41, see [0051]), wherein the plurality of protrusions is asymmetrical (see Fig. 41).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and Hsieh by having each protrusion of the plurality of protrusions being asymmetrical, as taught by Nagai, in order to provide a protective layer formed by a different processing method. Furthermore, it would have been an obvious matter of design choice to the tapered shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/20/2021